DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/22 has been entered.
 
Status of the Claims
	The amendment filed on 12/20/2021 has been entered. Claim 3 has been amended. Claims 1-6 are currently pending, Claims 1-2 and 4-6 have been withdrawn from further consideration, and Claim 3 is under current examination.

Withdrawn Rejection
	Claim 3 has been amended to obviate the indefinite language by reciting “in case the methylene and methine moieties in X are substituted by the combination of the divalent heteroatom linking moiety NR and the trivalent heteroatom linking moiety N” to refer to “heteroatom linking moieties”. Thus the 112(b) rejection has been withdrawn.
	Claim 3 has also been amended by canceling “a trivalent heteroatom linking moiety N”. The prior art references, Ladilina and Pike, teach trivalent heteroatom linking moiety N but fail to teach the instantly amended heteroatom moiety. Thus the 102(a)(1) and 103 rejections have been withdrawn.

Newly Applied Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim has been amended to recite “with the proviso that the heteroatom linking moieties do not adjoin each other in case the methylene and methine moieties in X are substituted by the combination of the divalent heteroatom linking moiety NR and the trivalent heteroatom linking moiety N”. Applicant further indicates in the Remarks 05/26/2022 that the support for this amendment are compounds (1-10) and (1-11) on page 8 of the specification. However, these compounds appear to be devoid of such description regarding the heteroatom linking moieties not adjoining each other in the case where the methylene and methine moieties in X are substituted by the combination of the divalent heteroatom linking moiety NR and the trivalent heteroatom linking moiety N. While one of the heteroatom moieties in these compounds is trivalent heteroatom linking moiety, the other heteroatom moiety (the one bonded to NC-CH2-CH2-) does not correspond to the claimed divalent heteroatom linking moiety NR as instantly claimed because R in the claim is a C1-C20 monovalent hydrocarbon group, whereas the corresponding R that links to N is not monovalent but divalent as it is adjoined with the trivalent N moiety (see below structures with added text for clarification):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In view of the foregoing, the specification fails to disclose either explicitly or implicitly, the silsesquioxane of formula (3) with the proviso that the heteroatom linking moieties do not adjoin each other in case the methylene and methine moieties in X are substituted by the combination of the divalent heteroatom linking moiety NR and the trivalent heteroatom linking moiety N. 
Thus, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession of silsesquioxane as amended with the proviso that the heteroatom linking moieties do not adjoin each other in case the methylene and methine moieties in X are substituted by the combination of the divalent heteroatom linking moiety NR and the trivalent heteroatom linking moiety N. 
MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").”
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is newly rejected under 35 U.S.C. 103 as being unpatentable over Gagliardi (Gagliardi, D. D. et al. Patent number US3,741,721).
Gagliardi teaches a siloxane compound of the following formula (underlined reads on the claimed silsesquioxane of formula (IV) (col. 9):

    PNG
    media_image3.png
    136
    527
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    135
    594
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    128
    721
    media_image5.png
    Greyscale


In the above silsesquioxane, R corresponds to the claimed X is a divalent hydrocarbon with at least 3 carbon atoms and is connected to the divalent heteroatom NR’; R’ can be alkyl, and R” can be cyanoalkyl.  

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain the instantly claimed silsesquioxane of formula (3) in view of Gagliardi.

	Conclusion
	Claim 3 is rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622